NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2718
                                       ___________

                                 ROBERT HARRIOTT,
                                            Appellant

                                             v.

       CITY OF WILKES BARRE; WILKES BARRE POLICE DEPARTMENT;
       ROBERT COLLINS; SGT. SHERIDAN; BENSON; OFFICER CONMY;
         CODE ENFORCEMENT; FRANK KRATZ; MICHAEL SIMONSON
                  ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 3-14-cv-01087)
                     District Judge: Honorable Richard P. Conaboy
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  January 4, 2016
               Before: FISHER, SHWARTZ and COWEN, Circuit Judges

                                 (Filed: January 5, 2016)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Robert Harriott appeals from the District Court’s orders

dismissing his amended complaint and deeming moot an untitled document he had filed.

For the reasons that follow, we will affirm.

       On June 5, 2014, Harriott filed a complaint against the City of Wilkes-Barre,

Pennsylvania (“the City”); the Wilkes-Barre Police Department; and various police

officers and building inspectors seeking $52 million in damages. In screening the

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), the Magistrate Judge discerned that

Harriott alleged that his rights had been violated by the conduct of the Wilkes-Barre

police in connection with the apparent arrest of third parties at a property owned by

Harriott, and the subsequent conduct of building code inspectors who, after being

summoned by the police, accused Harriott of violating building safety codes and

operating an illegal boarding house. The Magistrate Judge recommended dismissing the

complaint without prejudice because it failed to comply with Federal Rule of Civil

Procedure 8, improperly named the Wilkes-Barre Police Department as a defendant, and

failed to state a claim against the City. The District Court adopted the recommendation

and provided Harriott 14 days to file an amended complaint.

       Harriott filed a timely amended complaint. On April 30, 2015, in screening

Harriott’s amended complaint pursuant to § 1915(e)(2)(B)(ii), the Magistrate Judge

issued a second report recommending dismissal of the claims against the City, the

Wilkes-Barre Police Department, and Officers Benson and Conmy with prejudice for

failure to state a claim. With respect to the remaining claims and defendants, the
                                               2
Magistrate Judge recommended that the amended complaint be dismissed without

prejudice for failure to comply with Rule 8, specifically highlighting the amended

complaint’s failure to set forth any prayer for relief. On June 1, 2015, after the time for

filing objections to the Magistrate Judge’s recommendation had passed, Harriott filed an

untitled document reasserting allegations made in his amended complaint and once again

including a request for $52 million.

       In an order entered on June 8, 2015, the District Court adopted the Magistrate

Judge’s second report and recommendation and dismissed the City, the Wilkes-Barre

Police Department, and Officers Benson and Conmy with prejudice for failure to state a

claim, and the remaining defendants without prejudice for failure to comply with Rule 8.

The District Court’s order provided Harriott with one final opportunity to amend his

complaint within 14 days and warned Harriott that failure to do so would result in

dismissal of the matter with prejudice. Also on June 8, 2015, the District Court entered a

separate order informing Harriott that he was “on notice that his June 1, 2015, untitled

filing . . . is deemed moot to the extent he may intend to request action of the Court,” and

referring him to the accompanying order allowing him to file a second amended

complaint within 14 days. On June 29, 2015, after Harriott failed to file a subsequent

amended complaint within that specified time period, the District Court entered an order

dismissing the case with prejudice. Harriott appeals. We have jurisdiction over this

appeal pursuant to 28 U.S.C. § 1291.


                                              3
         Although Harriott raised a number of claims in his complaint, he presented only

three in his brief to this Court: (1) the District Court erred in rejecting his June 1, 2015,

untitled filing in its June 8, 2015 order; (2) the City was improperly dismissed on June 8,

2015; and (3) the Magistrate Judge was biased. We shall address these three arguments

and consider all others waived for failure to brief. See Kost v. Kozakiewicz, 1 F.3d 176,

182 (3d Cir. 1993); Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam).

         Harriott first argues that his untitled filing should have been accepted by the

District Court as a timely objection to the Magistrate Judge’s report and recommendation.

To the extent Harriott’s untitled filing was intended to be an objection to the Magistrate

Judge’s report and recommendation, however, it was untimely. His objections were due

on or before May 18, 2015. See ECF No. 9; see also 28 U.S.C. § 636(b)(1). He did not

submit his untitled filing until June 1, 2015.1 Although on appeal Harriott claims that his

receipt of the report and recommendation was delayed in the mail, he never informed the

District Court of these circumstances, nor did he request leave to file objections out of

time.2


1
  Harriott is not incarcerated, and is therefore not entitled to the mailbox rule for his
filings. See Houston v. Lack, 487 U.S. 266, 276 (1988).
2
  Upon review, it appears that Harriott’s June 1, 2015 filing could also be construed as an
attempt to file a second amended complaint in response to the Magistrate Judge’s report
and recommendation. To the extent that Harriott’s filing was such an attempt, we cannot
say that the District Court erred in deeming it moot. Harriott did not inform the District
Court that he intended the untitled filing, docketed as a “Document/Letter,” to be his
second amended complaint, as he had done with his first amended complaint. Moreover,
in declaring the document moot, the District Court did not foreclose Harriott from
                                              4
       On appeal, Harriott also argues that the City, which he characterizes as “the main

defendant,” was improperly dismissed. We exercise plenary review over the District

Court’s dismissal of the City for failure to state a claim under § 1915(e). See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). We agree with the District Court that

Harriott failed to allege sufficient facts to state a claim against the City for the acts of its

police officers and employees. A municipality cannot be held liable in a § 1983 action on

a theory of respondeat superior. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694

(1978). Instead, liability may be imposed only where it can be shown that the

municipality had a policy, regulation, custom, or practice that led to the alleged

constitutional violation. See Mulholland v. Gov’t County of Berks, 706 F.3d 227, 237

(3d Cir. 2013). Harriott’s amended complaint described only his personal experiences

and contained no allegations whatsoever of a policy, custom, or practice of the City that

resulted in the alleged harm. Moreover, given that Harriott was previously provided with

notice of how to fix his complaint and failed to correct the deficiency with respect to the

City in his amended complaint, the District Court did not err when it declined to grant

Harriott further leave to amend with respect to this defendant. See Grayson, 293 F.3d at

108 (explaining that leave to amend need not be granted if amendment would be futile).


amending his complaint a second time. Indeed, the District Court expressly informed
Harriott of his ability to file a second amended complaint in accordance with the
instructions in the order of dismissal entered that same day. See Grayson v. Mayview
State Hosp., 293 F.3d 103, 108 (3d Cir. 2002) (explaining that a district court generally
must allow a plaintiff leave to amend a deficient complaint prior to dismissal unless
doing so would be futile).
                                              5
       Finally, to the extent that Harriott argues that the Magistrate Judge was biased

against him, we have carefully reviewed the record and detect nothing that raises an

inference of bias. See, e.g., Liteky v. United States, 510 U.S. 540, 555 (1994)

(“[J]udicial rulings alone almost never constitute a valid basis for a bias or partiality

motion.”).

       Accordingly, we will affirm District Court’s judgment.




                                              6